COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-10-00384-CR


ROBERT CUTLER                                                        APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                    ------------

          FROM THE 367TH DISTRICT COURT OF DENTON COUNTY

                                    ------------

                         MEMORANDUM OPINION1
                                     ----------

      Appellant Robert Cutler filed a notice of appeal in which he “moves this

honorable court to set a time and date to hear petitioner’s motion.” Cutler’s file

shows that he filed a “Motion For Bond Hearing” in the trial court on the same

day that he filed the notice of appeal. On September 20, 2010, we notified Cutler

of our concern that we lacked jurisdiction over this appeal because the trial court

has not entered any appealable orders and informed him that we would dismiss

the appeal for want of jurisdiction unless he or any party desiring to continue the
      1
       See Tex. R. App. P. 47.4.
appeal filed a response showing grounds for continuing the appeal. We have not

received a response. Because we generally have jurisdiction to consider an

appeal in a criminal case only when there has been a judgment of conviction,

and because the trial court has not entered an appealable order, we dismiss the

appeal for want of jurisdiction. See McKown v. State, 915 S.W.2d 160, 161 (Tex.

App.—Fort Worth 1996, no pet.).


                                                PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 18, 2010




                                      2